SPRAGUE, District Judge.
By the general maritime law, a pilot has a lien upon a vessel for services actually rendered. But, in this case, there has been no service rendered and no contract for service. It is merely a case of volunteered services tendered and refused, which by the maritime law, creates not only no lien, but no debt. The lien, if it exists, must be sought for in the statute of Massachusetts. The statute, for reasons of policy, entitles the pilot to the same fees for proffered services refused, as for services rendered. The act gives no lien for such a claim, either in terms, or by necessary implication; and although the various provisions of the statute have been frequently before the supreme court of Massachusetts, there has been no intimation that a lien was created, nor is it known that a suit to enforce such a lien has ever been instituted. In Peroux v. Howard, 7 Pet. [32 U. S.] 341, the supreme court say, that while the admiralty will enforce a maritime lien created by a state law, yet, that it will not presume or intend that the local law' has created such a lien, w'here the intention to do so is not adequately expressed by the legislature. The legislature of Massachusetts have given liens upon vessels, in other cases, by express terms; but have nowhere indicated an intention to do so for this peculiar claim.
And considering its nature and amount, and the ability of the master, in general, to discharge it. there seems to have been good reason for their giving only a personal remedy, and not subjecting the ship owners to the inconvenience and expense of an incum-brance upon the vessel, to be enforced by arresting her on admiralty process. Libel dismissed with costs.